DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/25/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0243155) in view of Arbabi et al. (US 9,482,796) (both of record).
Consider claim 1, You et al. (e.g. figure 1) an optical element, comprising:
a substrate (16, substrate); and
a first optical film (18a/20A pattern regions/meta surface), and a second optical film (ML1, meta lenses), disposed on at least one side of the substrate and both formed on the substrate (see figure 1, the elements are formed on substrate 16), the first optical film has a first surface facing away from the substrate and a plurality of first optical microstructures disposed on the first surface (18, has a plurality of microstructures and is on one side of the substrate), the second optical film has a second surface facing away from the substrate and a plurality of second optical microstructures disposed on the second surface (ML1 has a plurality of microstructures and is on a second side of substrate 16), wherein the orthogonal projection of the first optical microstructures on the substrate does not overlap the orthogonal projection of the second optical microstructures on the substrate (see figure 1, the regions do not overlap) [0042-0055].
However, You et al. does not explicitly disclose a buffer layer, disposed between the substrate and the second optical film and directly connects the second optical film.  You and Arbabi are related as meta devices.  Arbabi discloses (see figure 1) a buffer layer (thin membrane comprising silicon nitride), disposed between the substrate (15, substrate) and the second optical film (11, meta surface) and directly connects the second optical film (the thin membrane directly connects the meta surface to the substrate) [col. 5, lines 15-22, col. 9, line 67 to col. 10, line 18].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of You et al., to include the buffer layer substrate as taught by Arbabi, in order to fabricate the metasurfaces on a free standing membrane.  
Consider claim 2, the modified You et al. reference discloses (e.g. figure 1 of You et al.) the optical element as claimed in claim 1, wherein the substrate has a first side and a second side opposite to each other (substrate 16 has two sides), and the first optical film and the second optical film are respectively disposed on the first side (18, has a plurality of microstructures and is on one side of the substrate) and the second side of the substrate (ML1 has a plurality of microstructures and is on a second side of substrate 16) [0042-0055].
Consider claim 7, the modified You et al. reference discloses (e.g. figure 1 of You et al.) the optical element as claimed in claim 2, wherein the orthogonal projection of the first optical film on the substrate does not overlap the orthogonal projection of the second optical (see figure 1, the regions do not overlap) [0042-0055].
Consider claim 11, You et al. (e.g. figure 1) a wafer level optical module, comprising: 
an optical element, comprising: 
a substrate (16, substrate); and 
a first optical film (18a/20A pattern regions/meta surface) and a second optical film (ML1, meta lenses), disposed on at least one side of the substrate and both formed on the substrate (see figure 1, the elements are formed on substrate 16), the first optical film has a first surface facing away from the substrate and a plurality of first optical microstructures disposed on the first surface (18, has a plurality of microstructures and is on one side of the substrate), the second optical film has a second surface facing away from the substrate and a plurality of second optical microstructures disposed on the second surface (ML1 has a plurality of microstructures and is on a second side of substrate 16), wherein the orthogonal projection of the first optical microstructures on the substrate does not overlap the orthogonal projection of the second optical microstructures on the substrate (see figure 1, the regions do not overlap) [0042-0055]; and
a light emitter (12/14, light sources), having at least two light emitting devices, wherein the optical element is arranged on an optical path of the light emitter, one of the at least two light emitting devices overlaps the first optical microstructures, and another one of the at least two light emitting devices overlaps the second optical microstructures (12 overlaps 18/20A, pattern regions/meta-surface), and another one of the at least two light emitting devices overlaps the second optical microstructures (ML1, meta lens array) [0042-0046].  
However, You et al. does not explicitly disclose a buffer layer, disposed between the substrate and the second optical film and directly connects the second optical film.  You and Arbabi are related as meta devices.  Arbabi discloses (see figure 1) a buffer layer (thin membrane comprising silicon nitride), disposed between the substrate (15, substrate) and the second optical film (11, meta surface) and directly connects the second optical film (the thin membrane directly connects the meta surface to the substrate) [col. 5, lines 15-22, col. 9, line 67 to col. 10, line 18].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of You et al., to include the buffer layer substrate as taught by Arbabi, in order to fabricate the metasurfaces on a free standing membrane.  
Consider claim 12, the modified You et al. reference discloses (e.g. figure 1 of You et al.) the wafer level optical module as claimed in claim 11, wherein the at least two light emitting devices are a vertical cavity surface emitting laser array (the light sources may be vertical cavity surface emitting lasers) [0018].
Consider claim 13, the modified You et al. reference discloses (e.g. figure 1 of You et al.) the wafer level optical module as claimed in claim 11, further comprising: a controlling circuit board, electrically coupled to the at least two light emitting devices, wherein the at least two light emitting devices are independently controllable by the controlling circuit board (a driving unit is used for driving the first and second light sources) [0054].
Consider claim 14, the modified You et al. reference discloses (e.g. figure 1 of You et al.) the wafer level optical module as claimed in claim 11, wherein the substrate has a first side and a second side opposite to each other (substrate 16 has two sides), and the first optical film and the second optical film are respectively disposed on the first side (18, has a plurality of microstructures and is on one side of the substrate) and the second side of the substrate (ML1 has a plurality of microstructures and is on a second side of substrate 16) [0042-0055].
Consider claim 15, the modified You et al. reference discloses (e.g. figure 1 of You et al.) the wafer level optical module as claimed in claim 14, wherein the orthogonal projection of the first optical film on the substrate does not overlap the orthogonal projection of the second optical film on the substrate (see figure 1, the regions do not overlap) [0042-0055].
Claim(s) 5-6, 16, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0243155) in view of Arbabi (US 9,482,796) as applied to claim 1 above, and in further view of Kwon (US 2012/0182714) (all of record).
Consider claim 5, the modified You reference discloses the optical element as claimed in claim 1.  However, the modified You reference does not explicitly disclose an index matching layer, disposed between the substrate and the first optical film. The modified You reference and Kwon are related as optical devices.  Kwon discloses (e.g. figure 18) an index matching layer (810, optically transparent polymer film), disposed between the first substrate and the first optical film (i.e. film is between a substrate and optical element) [0084-0091].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of You, to include the index matching layer as taught by Kwon, in order to provide light that is well transmitted from the light source to the optical elements.
Consider claim 6, the modified You reference discloses the optical element as claimed in claim 5, wherein the orthogonal projection of the index matching layer on the substrate does not overlap the orthogonal projection of the second optical microstructures on the substrate (the index material can be included or not included so that one portion can have the layer while the other does not) [0084-0091 of Kwon].
Consider claim 16, the modified You reference discloses the wafer level optical module as claimed in claim 14. However, the modified You reference does not explicitly disclose an index matching layer, disposed between the substrate and the first optical film. The modified You reference and Kwon are related as optical devices.  Kwon discloses (e.g. figure 18) an index matching layer (810, optically transparent polymer film), disposed between the first substrate and the first optical film (i.e. film is between a substrate and optical element) [0084-0091].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of You, to include the index matching layer as taught by Kwon, in order to provide light that is well transmitted from the light source to the optical elements.
Consider claim 18, the modified You reference discloses the wafer level optical module as claimed in claim 16, wherein the orthogonal projection of the index matching layer on the substrate does not overlap the orthogonal projection of the second optical microstructures on the substrate (the index material can be included or not included so that one portion can have the layer while the other does not) [0084-0091 of Kwon].
Allowable Subject Matter
Claims 4, 8-10 and 17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872